              Case 2:20-cv-00530-JCC Document 13 Filed 05/21/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KYLE POFFENROTH, individually and on               CASE NO. C20-0530-JCC
      behalf of all others similarly situated,
10
                                                         MINUTE ORDER
11                           Plaintiff,
              v.
12
      RENTGROW, INC., a Delaware corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline by which Defendant must answer or otherwise respond to Plaintiff’s complaint (Dkt.
19
     No. 12). Having thoroughly considered the motion and the relevant record and finding good
20
     cause, the Court hereby GRANTS the motion. Defendant must answer or otherwise respond to
21
     Plaintiff’s complaint on or before June 22, 2020.
22
            DATED this 21st day of May 2020.
23
                                                          William M. McCool
24
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26                                                        Deputy Clerk


     MINUTE ORDER
     C20-0530-JCC
     PAGE - 1
